FILED
                           NOT FOR PUBLICATION                                 DEC 05 2012

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-10353

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00494-RCC-
                                                 CRP-1
  v.

HARRY CHARLES GEORGELOS,                         MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                          Submitted December 3, 2012**
                            San Francisco, California

Before: SILVERMAN, GRABER, and GOULD, Circuit Judges.

       Defendant Harry Charles Georgelos appeals his convictions, under 8 U.S.C.

§ 1324(a)(1)(A)(ii) & (a)(1)(B)(i), for transporting, for profit, two aliens who

remained in the United States in violation of law. We affirm.



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. Sufficient evidence supported Defendant’s convictions. Viewing the

facts in the light most favorable to the government, Jackson v. Virginia, 443 U.S.

307, 319 (1979), Defendant knew that the aliens lacked documentation to be in the

country and attempted to drive them from an immediate border town, past a

checkpoint, to a larger city, where detection by immigration authorities would be

much more difficult. Additionally, when the authorities stopped the car, Defendant

told the aliens to tell the authorities that they were "American citizens." Those

facts demonstrate that Defendant’s transportation was "in furtherance of" the

aliens’ continued illegal presence in the country. 8 U.S.C. § 1324(a)(1)(A)(ii).

Unlike in United States v. Moreno, 561 F.2d 1321 (9th Cir. 1977), the jury was not

required to conclude that Defendant was merely acting in the regular course of his

employment.

      2. The district court did not abuse its discretion in admitting, under Federal

Rules of Evidence 403 and 404(b), evidence of Defendant’s prior arrests. See

United States v. Lozano, 623 F.3d 1055, 1059 (9th Cir. 2010) (per curiam)

(holding that we review Rule 404(b) decisions for abuse of discretion). The

previous events were similar to the charged conduct, they tended to show

Defendant’s knowledge or absence of mistake as to the passengers’ immigration

status, and they were not too remote in time. See United States v. Estrada, 453


                                          2
F.3d 1208, 1213 (9th Cir. 2006) (stating the legal standard and noting that we have

affirmed admissions "where ten years or longer periods of time have passed").

Unlike in United States v. Hernandez-Miranda, 601 F.2d 1104 (9th Cir. 1979), the

similarities between the previous acts and the charged conduct were sufficient to

raise an inference of Defendant’s knowledge or absence of mistake. See United

States v. Ramirez-Jiminez, 967 F.2d 1321 (9th Cir. 1992) (discussing the

admission of prior bad acts in the context of knowledge and 8 U.S.C. § 1324). The

probative value of the evidence outweighed its prejudicial effect. Fed R. Evid.

403.

       AFFIRMED.




                                         3